


Exhibit 10.1
2015 Cash Incentive Compensation Plan


Eligible Employees: All non-Section 16 officers (“Vice Presidents”) and senior
executives (Section 16) officers (“Executive Officers”) of the Company are
eligible for participation in the Company’s 2015 Cash Incentive Compensation
Plan.


Applicable Period: The 2015 Cash Incentive Plan applies to performance during
the Company’s fiscal year ending December 31, 2015.


Components of the Plan and Criteria to Fund: The 2015 Cash Incentive
Compensation Plan consists of the following four components (1) revenue
performance on core products, (2) revenue performance on new products, (3)
earnings- per-share, and (4) defined impact goals. Each component of the 2015
Cash Incentive Compensation Plan includes targets at minimum, plan, and maximum
payout. The minimum targets serve as the threshold upon which the incentive pool
will begin to fund for that component. Achievement of the components at
plan/target will earn the target cash incentive opportunity. Payout will be
calculated along a linear continuum from minimum to plan/target and from
plan/target to maximum with the maximum target serving as the point at which the
management team will earn the highest possible cash incentive opportunity.


The minimum performance target must be met in order for a portion of the bonus
to be paid relative to any one of the four components. Each component will be
measured separately. Bonus payout to Executive Officers will be based seventy
(70%) percent on achievement of revenue and earnings-per-share goals and thirty
(30%) percent on corporate impact goals. Bonus payout to Vice Presidents will be
based seventy (70%) percent on achievement of revenue and earnings-per-share
goals and thirty (30%) percent on individual impact goals.


The following table below represents the target bonus and maximum bonus for each
of the Company’s Vice Presidents and above and as a percent of such employee’s
annual base salary.


Executive Officer


Target
Maximum
President and CEO
100%
150%
Executive Officers (other than President and CEO)
60%
90%
Vice Presidents
40%
60%





